STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of October 26, 2018, by
and between Joseph Moscato (“Pledgor”) and Alpha Capital Anstalt (“Pledgee”);

 

W I T N E S S E T H:

 

WHEREAS, Pledgor is the President and Chief Executive officer of Generex
Biotechnology Corporation (the “Company”);

WHEREAS, the Company issued a Note to Pledgee in the principal amount of
$638,600.00 dated October 26, 2018 (the “Note”) and the Pledgor has agreed to
secure the Company’s obligations under the Note by granting Pledgee a security
interest in the 391 shares of the Company’s Series I Convertible Preferred Stock
of which the Pledgor is the legal and beneficial owner (the “Shares”);

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.       Definitions.

The following terms shall have the following meanings wherever used in this
Agreement:

(a)       “Dividend Stock” shall have the meaning given thereto in section 2 of
this Agreement.

(b)       “Event of Default” shall have the meaning given thereto in the Note.

(c)       “Obligations” shall mean all principal and interest and other payments
which may be due and payable under this Agreement or the Note.

(d)       “Option Obligations” shall mean all principal and interest and other
payments which may be due and payable under this Agreement or the Note
calculated in the same manner as the Obligations, provided that upon any
exercise of the Pledgee Option, the aggregate purchase price of such exercise
will be deemed to be a payment against the Obligations.

(e)       “Satisfaction Date” shall mean that date on which all of the
Obligations have been paid or otherwise satisfied in full.

2.       Pledge of the Pledged Securities/Additional Deposits.

(a)       As security for the due and timely payment of the Obligations, the
Pledgor hereby, pledges to the Pledgee, and grants to the Pledgee a first
priority lien and security interest in the Shares (as same are constituted from
time to time), together with all cash dividends, stock dividends, interest,
profits, premiums, redemptions, warrants, subscription rights, options,
substitutions, exchanges and other distributions now or hereafter made on the
Shares and all cash and non-cash proceeds thereof, until the Satisfaction Date,
but expressly excluding any and all shares of the Company’s common stock issued
or issuable to the Pledgor in respect of the Shares, or pursuant to any
conversion of the Shares, as a consequence of the Company’s grant of a common
stock dividend (collectively, the “Dividend Stock”) described in the Form 8-K
Current Report filed by the Company with the U.S. Securities and Exchange
Commission on October 10, 2018. The Shares and all property at any time pledged
to the Pledgee hereunder or in which the Pledgee is granted a security interest
(whether described herein or not) and all income therefrom and proceeds thereof
are herein collectively called the “Pledged Securities”. For greater certainty,
(a) any Dividend Stock shall not be Pledged Securities, (b) the Pledge shall be
confined to the Shares and the 156,400 shares of the Company’s common stock into
which the Shares are convertible as at the date hereof, and (c) the Pledgor
shall be entitled, in his sole, absolute, arbitrary, and unfettered discretion
and without notice to, or the consent of, the Pledgee, to exercise the
conversion entitlement appurtenant to the Shares, in whole or in part and from
time to time, insofar as such conversion entitlement appertains solely to
Dividend Stock.

(b)       In furtherance of the pledge hereunder, upon request from Pledgee, no
later than November 2, 2018, the Pledgor will deliver to the Pledgee the
certificates representing all of the Pledged Securities, each of which now
remains in the name of the Pledgor and is accompanied by appropriate medallion
guaranteed stock powers duly endorsed in blank by the Pledgor.

(c)       If, while this Agreement is in effect, the Pledgor becomes entitled to
receive or receives any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or issued in connection
with any reorganization, but expressly excluding any stock certificate
evidencing Dividend Stock), option or rights, whether as an addition to, in
substitution of, or in exchange for, any Pledged Securities or otherwise (but
expressly excluding the Dividend Stock), the Pledgor agrees to accept the same
as agent for the Pledgee, to hold the same in trust on behalf of and for the
benefit of the Pledgee, and upon request from Pledgee, deliver the same promptly
upon receipt to the Pledgee in the exact form received, with the endorsement of
the Pledgor when necessary and/or appropriate undated stock powers duly executed
in blank, to be held by the Pledgee, subject to the terms hereof, as additional
collateral security for the Obligations. Any sums paid on or in respect of the
Pledged Securities on the liquidation or dissolution of the Pledgor shall be
paid over to the Pledgee, to be held by the Pledgee, subject to the terms and
conditions hereof, as additional collateral security for the Obligations.

 

3.       Retention of the Pledged Securities.

(a)       Except as otherwise provided herein, the Pledgee shall have no
obligation with respect to the Pledged Securities, except to use reasonable care
in the custody and preservation thereof, to the extent required by law.

(b)       The Pledgee shall hold the Pledged Securities in the form in which
same are delivered herewith, unless and until there shall occur an Event of
Default.

4.       Rights of the Pledgor. Throughout the term of this Agreement, so long
as no Event of Default has occurred and is continuing, the Pledgor shall have
the right to vote the Pledged Securities in all matters presented to the
stockholders of the Pledgor for vote thereon, except in a manner inconsistent
with the terms of this Agreement.

 

5.       Event of Default; Power of Attorney.

(a)       Upon the occurrence and during the continuance of any Event of
Default, the Pledgee shall have the right to: (i) exercise all voting and
corporate rights of, and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to, any Pledged Securities as if
the Pledgee was the absolute owner thereof, including (without limitation) the
right to exchange, at its discretion, any and all of the Pledged Securities upon
the merger, consolidation, reorganization, recapitalization or other
readjustment of the Pledgor or upon the exercise by the Pledgor or the Pledgee
of any right, privilege or option pertaining to any of the Pledged Securities
and, in connection therewith, to deposit and deliver any and all of the Pledged
Securities with any committee, depository, transfer agent, registrar or other
designated agency on such terms and conditions as the Pledgee may determine, all
without liability except to account for property actually received by it; (ii)
apply any funds or other property received in respect of the Pledged Securities
to the Obligations, and receive in its own name any and all further
distributions which may be paid in respect of the Pledged Securities, all of
which shall, upon receipt by the Pledgee, be applied to the Obligations; (iii)
transfer all or any portion of the Pledged Securities (as determined by the
Pledgee in its discretion) on the books of the Company to and in the name of the
Pledgee or such other person or persons as the Pledgee may designate; (iv)
effect any sale, transfer or disposition of all or any portion of the Pledged
Securities and in furtherance thereof, take possession of and endorse any and
all checks, drafts, bills of exchange, money orders or other documents and
instruments received on account of the Pledged Securities; (v) collect, sue for
and give acquittance for any money due on account of any of the foregoing; and
(vi) take any and all other action contemplated by this Agreement, or as
otherwise permitted by law, or as the Pledgee may reasonably deem necessary or
appropriate, in order to accomplish the purposes of this Agreement.

(b)       In furtherance of the foregoing powers of the Pledgee, the Pledgor
hereby authorizes and appoints the Pledgee, with full powers of substitution, as
the true and lawful attorney-in-fact of the Pledgor, in his name, place and
stead, to take any and all such action as the Pledgee, in its sole discretion,
may deem necessary or appropriate in furtherance of the exercise of the
aforesaid powers. Such power of attorney shall be coupled with an interest, and
shall be irrevocable until the Satisfaction Date. Without limitation of the
foregoing, such power of attorney shall not in any manner be affected or
impaired by reason of any act of the Pledgor or by operation of law. Nothing
herein contained, however, shall be deemed to require or impose any duty upon
the Pledgee to exercise any of the rights or powers granted herein.

(c)       The foregoing rights and powers granted to the Pledgee, and the
foregoing power of attorney, shall be fully binding upon any person who may
acquire any beneficial interest in any of the Pledged Securities or any other
property held or received by the Pledgee hereunder.

6.       Foreclosure; Sale of Pledged Securities.

(a)       Without limitation of paragraph 5 above, in the event that the Pledgee
shall make any sale or other disposition of any or all of the Pledged Securities
following an Event of Default, the Pledgee may also:

(i)       offer and sell all or any portion of the Pledged Securities publicly
through a registered broker-dealer, or by means of a private placement
restricting the offer or sale to a limited number of prospective purchasers who
meet such suitability standards as the Pledgee and its counsel may deem
appropriate, and who may be required to represent that they are purchasing
Pledged Securities for investment and not with a view to distribution;

(ii)       sell any or all of the Pledged Securities upon credit or for future
delivery, without being in any way liable for failure of the purchaser to pay
for the subject Pledged Securities; and

(iii)        receive and collect the net proceeds of any sale or other
disposition of any Pledged Securities, and apply same in such order and to such
of the Obligations (including the customary costs and expenses of the sale or
disposition of the Pledged Securities) as the Pledgee may, in its absolute
discretion, deem appropriate.

(b)       Upon any sale of any of the Pledged Securities in accordance with this
Agreement, the Pledgee shall have the right to assign, transfer and deliver the
subject Pledged Securities to the purchaser(s) thereof, and each such purchaser
shall be entitled to hold such Pledged Securities absolutely free from any right
or claim of the Pledgor and/or any other person claiming any beneficial interest
in the Pledged Securities, including any equity of redemption (which right and
all other such rights are hereby waived by the Pledgor to the fullest extent
permitted by law).

(c)       Following the occurrence and during the existence of an Event of
Default, Pledgor will cooperate and provide such certificate, resolutions,
representations, legal opinions and all other matters necessary to facilitate a
transfer or sale of any part of the Pledged Securities.

 

(d)       Nothing herein contained shall be deemed to require the Pledgee to
effect any sale or disposition of any Pledged Securities at any time, or to
consummate any proposed public or private sale at the time and place at which
same was initially called. It is the intention of the parties hereto that the
Pledgee shall, subject to any further conditions imposed by this Agreement, at
all times following the occurrence of an Event of Default, have the right to use
or deal with the Pledged Securities as if the Pledgee were the outright owner
thereof, and to exercise any and all rights and remedies, as a secured party in
possession of collateral or otherwise, under any and all provisions of law.

 

(e)       The Pledgor may take action and exercise rights in connection with any
portion of the Pledged Securities regardless of the proportion in which Pledgor
has provided Pledged Securities.

 

7.       Covenants, Representations and Warranties.

In connection with the transactions contemplated by this Agreement, and knowing
that the Pledgee is and shall be relying hereon, the Pledgor hereby covenants,
represents and warrants that:

(a)       the Pledged Securities has been and will be duly and validly issued,
is and will be fully paid and non-assessable, and is and will be owned by the
Pledgor free and clear of any and all restrictions, pledges, liens, encumbrances
or other security interests of any kind, save and except for the pledge to the
Pledgee pursuant to this Agreement;

(b)       there are and will be no options, warrants or other rights in respect
of the sale, transfer or other disposition of any of the Pledged Securities by
the Pledgor, and the Pledgor has the absolute right to pledge the Pledged
Securities hereunder without the necessity of any consent of any Person;

 

(c)       neither the execution or delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with or
performance of this Agreement by the Pledgor, conflicts with or will result in
the breach or violation of or a default under the terms, conditions or
provisions of (i) any mortgage, security agreement, indenture, evidence of
indebtedness, loan or financing agreement, or other agreement or instrument to
which the Pledgor is a party or by which the Pledgor is bound, or (ii) any
provision of law, any order of any court or administrative agency, or any rule
or regulation applicable to the Pledgor;

(d)       this Agreement has been duly executed and delivered by the Pledgor,
and constitutes the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms;

(e)       there are no actions, suits or proceedings pending or threatened
against or affecting the Pledgor that involve or relate to the Pledged
Securities; and

(f)       upon execution of this Agreement by Pledgor, the Pledgee shall have
the senior security interest in the Pledged Securities.

 

8.       UCC Filings. Pledgor hereby grants to Pledgee the right and authority
to file an UCC Financing Statement in any jurisdiction to memorialize the
security interest herein granted.

 

9.       Return of the Pledged Securities. To the extent that the Pledgee shall
not previously have taken, acquired, sold, transferred, disposed of or otherwise
realized value on the Pledged Securities in accordance with this Agreement, at
the Satisfaction Date, any security interest in the Pledged Securities shall
automatically terminate, cease to exist and be released, and the Pledgee shall
forthwith return the Pledged Securities to and in the name of the Pledgor, and
file, at Pledgor’s expense, releases of Pledgee’s security interest in the
Pledged Securities or Pledgor may make such filings on its own behalf.

 

10.       Expenses of the Pledgee. All expenses incurred by the Pledgee
(including but not limited to reasonable attorneys’ fees) in connection with any
actual or attempted sale or other disposition of Pledged Securities hereunder
shall be reimbursed to the Pledgee by the Pledgor on demand, or, at the
Pledgee’s option, such expenses may be added to the Obligations and shall be
payable on demand.

 

11.       Further Assurances. From time to time hereafter, each party shall take
any and all such further action, and shall execute and deliver any and all such
further documents and/or instruments, as any other party may request in order to
accomplish the purposes of and fulfill the parties’ obligations under this
Agreement, in order to enable the Pledgee to exercise any of its rights
hereunder, and/or in order to secure more fully the Pledgee’s interest in the
Pledged Securities.

 

12.       Miscellaneous.

 

(a)       All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Pledgee to: Pradafant 7, 9490
Furstentums, Vaduz, Lichtenstein, Fax: 011-423-2323196 and (ii) if to the
Pledgor, to: c/o NuGenerex Diagnostics, 10102 USA Today Way, Miramar, FL 33025.

 

(b)       If any notice to Pledgor of the sale or other disposition of Pledged
Securities is required by then applicable law, five (5) business days prior
written notice (which Pledgor agrees is reasonable notice within the meaning of
Section 9-504(3) of the Uniform Commercial Code) to Pledgor of the time and
place of any sale of Pledged Securities which Pledgor agrees may be by private
sale. The rights granted in this section are in addition to any and all rights
available to Pledgee under the Uniform Commercial Code.

 

(c)       The laws of the State of New York including but not limited to Article
9 of the Uniform Commercial Code as in effect from time to time, shall govern
the construction and enforcement of this Agreement and the rights and remedies
of the parties hereto. The parties hereby consent to the exclusive jurisdiction
of all courts sitting in the State and County of New York, in connection with
any action or proceeding under or relating to this Agreement, and waive trial by
jury in any such action or proceeding.

 

(d)       This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
personal representatives, successors and permitted assigns. The Pledgor shall
not, however, assign any of its or his rights or obligations hereunder without
the prior written consent of the Pledgee, and the Pledgee shall not assign its
rights hereunder without simultaneously assigning its obligations hereunder to
the subject assignee. Except as otherwise referred to herein, this Agreement,
and the documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties relating to the specific subject matter hereof.

 

(e)       Neither any course of dealing between the Pledgor and the Pledgee nor
any failure to exercise, or any delay in exercising, on the part of the Pledgee,
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege operate as
a waiver of any other exercise of such right, power or privilege or any other
right, power or privilege.

 

(f)       The Pledgee’s rights and remedies, whether hereunder or pursuant to
any other agreements or by law or in equity, shall be cumulative and may be
exercised singly or concurrently.

 

(g)       No change, amendment, modification, waiver, assignment of rights or
obligations, cancellation or discharge hereof, or of any part hereof, shall be
valid unless the Pledgee shall have consented thereto in writing.

 

(h)       The captions and paragraph headings in this Agreement are for
convenience of reference only, and shall not in any way define, limit or
describe the construction, terms or provisions of this Agreement.

 

(i)       This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or PDF email transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

(j)       If any provision of this Agreement is held invalid or unenforceable,
either in its entirety or by virtue of its scope or application to given
circumstances, such provision shall thereupon be deemed modified only to the
extent necessary to render same valid, or not applicable to given circumstances,
or excised from this Agreement, as the situation may require, and this Agreement
shall be construed and enforced as if such provision had been included herein as
so modified in scope or application, or had not been included herein, as the
case may be.

 

13.       Purchase Option. The Pledgor hereby grants to Pledgee an option to
purchase the shares of the Company’s common stock issuable upon conversion of
the Shares (but expressly excluding the Dividend Stock) (the “Conversion
Shares”) in whole or in part at a fixed price of $3.15 per Conversion Share,
which price shall not be subject to any adjustment consequent upon the Company’s
grant of a common stock dividend as described in section 2(a) of this Agreement
or the Pledgor’s receipt of any Dividend Stock consequent upon a conversion of
the Shares (“Pledgee Option”). The Pledgee shall exercise the Pledgee Option by
giving written notice to Pledgor of the number of Conversion Shares for which
Pledgee is exercising the Pledgee Option (“Option Notice”). Upon receipt of an
Option Notice the Pledgor shall convert the required number of Shares to deliver
sufficient shares of common stock to the Pledgee. Any excess common shares
acquired on such conversion shall be delivered to the Pledgor to hold pursuant
to this Agreement and included in the Shares. Simultaneously with sending the
Option Notice of the Pledgor, Pledgee shall he entitled to a DWAC transfer the
Conversion Shares being purchased pursuant to such Option Notice to the Pledgee.
Pledgee shall pay for the Conversion Shares by giving the Pledgor a future
credit against his Obligations under this Agreement. Upon Pledgee’s infeasible
receipt of payments equal to the Option Obligations, the Pledgee shall assign
the balance of the Note, if any, to the Pledgor.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Pledgee Option shall not be exercisable by the Pledgee, to the extent (but only
to the extent) that after giving effect to such exercise the Pledgee (together
with its affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the common stock of the Company. To the extent the above
limitation applies, the determination of whether the Pledgee Option is
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Pledgee or any of its affiliates) and subject to such Maximum
Percentage limitation, shall be determined by the Pledgee. No prior inability to
exercise the Pledgee Option pursuant to this paragraph shall have any effect on
the applicability of the provisions of this paragraph with respect to any
subsequent determination of exercisability. For purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation.

 

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 



 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge Agreement
on and as of the date first set forth above.

 



PLEDGOR:   PLEDGEE:       Joseph Moscato   Alpha Capital Anstalt                
By:     Its:



 

ACKNOWLEDGEMENT

 

Generex Biotechnology Corporation (the “Company”) acknowledges the foregoing
Stock Pledge Agreement. The Company undertakes and agrees to not take any action
or effect any conversion of the Pledged Securities that would impair Pledgee’s
right under the Stock Pledge Agreement.

 

 

COMPANY

 

Generex Biotechnology Corporation

 

 

_______________________________

By: Joseph Moscato

Its: CEO

 



 2 

 

